DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 9/14/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19, 21-23 are currently pending.
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19, 21-23 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

Claim Interpretation
Regarding claims 1, 8, 15, the limitation “wherein the refueling device is configured to send, to a payment network, the identifier of the vehicle and a request to authorize payment for fuel based on the refueling information” is outside the scope of the claimed invention and is not given patentable weight. Specifically, the claimed invention is claimed in the perspective of the computing device associated with a vehicle. The refueling device is outside the scope of the computing device associated with a vehicle.
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19, 21-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 4, 11, 18, the limitation “receiving from the payment network, based on the identifier of the electric vehicle and the charging information, a private key and public key pair" fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of receiving a key pair based on charging information. The Specification merely recites assigning an asymmetric private/public key pair to a vehicle with no mention of using charging information. ([0027]). See MPEP 2163.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15-16, 19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20160012657 to Reineccius in view of United States Patent Application Publication No. 20170148113 to Yasko, United States Patent Application Publication No. 2014/0188730 to Murgai, United States Patent Application Publication No. 20190139029 to Kadiwala, and United States Patent Application Publication No. 2015/0352947 to Hubschman. 
As per claims 1, 8, 15, Reineccius teaches:
A method for automated remote payments comprising: sending, by the computing device and to a charging station, an identifier of the electric vehicle and the charging information based on the electric vehicle being within a proximity to the charging station, (Fig 13, [0116], “At 1320, a vehicle 1304 arrives at a fueling site. At 1322, an entrance identity sensor 1306 detects and identifies the vehicle 1304. At 1324, the entrance identity sensor 1306 sends identity information to a site controller 1308. At 1326, the site controller 1308 sends a progress indication indicating the arrival of the vehicle 1304 at the corresponding site to the server 1310. At 1328, the server 1310 sends a progress indication to a consumer device 1302 indicating arrival of the vehicle 1304 at the refueling site. The consumer device 1302 may include a device associated with the vehicle 1304, such as a smartphone or other computing device of an owner of the vehicle 1304.”; [0108], “According to one embodiment, determining 1105 the maximum amount can be done in the manner discussed above, or may be looked up in a database of fuel usage information for various cars. For example, a data profile for a vehicle type may be stored and accessed to determine 1105 the maximum amount that a vehicle can be refueled.”)
wherein the charging device is configured to send, to a payment network, the identifier of the electric vehicle and a request to authorize payment for electricity based on the charging information; receiving from the payment network, an indication that payment for the electricity is authorized, wherein the indication that payment for the electricity is authorized facilitates charging of the electric vehicle; ([0040], “The subscription management server 106 may be a computing device that periodically provides updates to the identification information maintained by the fuel distribution station 102.”; [0113]-[0114], “At 1206, the enrolling agent 1204 sends information about a vehicle and payment information. The information about the vehicle may include the vehicle make and model, an identifier uniquely identifying the vehicle, and/or the like. The information about the vehicle includes information sufficient to uniquely identify the vehicle in relation to other vehicles. In one embodiment, the information about the vehicle may include identification information which will be used by the site controller 110 to uniquely identify the vehicle. In one embodiment, the vehicle identification information may be assigned to the vehicle in response to receiving the vehicle identity, model, and payment information. The payment information may include any type of payment details such as payment card information, account information, or a record of payment. At 1208, the server 1202 validates or initiates payment based on the received payment information. If payment is successfully processed and/or validated, the server 1202 updates a list of preauthorized vehicles to include an entry corresponding to the vehicle. In one embodiment, the server 1202 maintains a list that includes only those vehicles that are authorized to use fueling stations. For example, entries for vehicles without current subscriptions may be removed.”)
Reineccius does not explicitly teach, but Yasko teaches:
receiving, by a computing device on board a vehicle, refueling information specifying an amount of to refill the vehicle with, wherein the amount of fuel to refill is determined based on a level of fuel of the vehicle; ([0050] – [0052], “Fuel level monitor 310 may monitor the fuel level of vehicle 110 and may generate a re-fueling trigger when the fuel level of vehicle 110 drops below a particular fuel level.”; [0081], “Fueling preferences field 618 may store fueling preferences associated with the user. For example, fueling preferences field 618 may store preferred fuel brand information (e.g., a most preferred fuel brand, a second most preferred fuel brand, etc.), preferred fuel grade information (e.g., a most preferred fuel grade, a second most preferred fuel grade, etc.), and/or other types of fueling preferences information.”)
One of ordinary skill in the art would have recognized that applying the known technique of Yasko to the known invention of Reineccius would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fueling automation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive, by a computing device on board a vehicle, refueling information, i.e. charging information, specifying an amount of fuel, i.e. electricity, to refill the vehicle with, wherein the amount of fuel to refill is determined based on a level of fuel, i.e. electricity, of the vehicle, results in an improved invention because applying said technique ensures that the vehicle will be refilled with the correct quantity of electricity, thus improving the overall accuracy of the invention
Reineccius as modified does not explicitly teach, but Murgai teaches:
based on the request to authorize payment, receiving from the payment network, a request for biometric information, wherein the biometric information is used to authorize a transaction; and based on authorizing the transaction using the biometric information, receiving from the payment network an indication that payment is authorized; ([0037] – [0039], [0042], [0046], “In step 306, POS device 301 may generate and send a transaction request to transaction server 303…. In one embodiment, upon determining that the transaction referenced by the transaction request is potentially fraudulent, fraud detection module 305 may generate and send a transaction verification request to mobile device 307…. In one aspect, mobile device 307 may execute software that generates and presents a voice print verification request…. If mobile device 307 determines that there is a voice print match (step 318A), mobile device 307 may generate and send a message to indicate to fraud detection module 305 that the transaction is not fraudulent and that the transaction processing should be completed.”)
One of ordinary skill in the art would have recognized that applying the known technique of Murgai to the known invention of Reineccius as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive a request for biometric information and authorize the payment for fuel based on the biometric information results in an improved invention because applying said technique ensures that the vehicle operator is authorized to submit payment for the transaction, thus improving the overall security of the invention.
Reineccius as modified does not explicitly teach, but Kadiwala teaches:
using facial verification to authorize a payment; ([0059]-[0060], “The customer may be authenticated if the customer identifier input matches the registered customer identifier. If the customer identifier input does not match the registered customer identifier, the operating system may be configured to notify the customer (either directly or via the application system) that authentication is unsuccessful and request the customer to re-enter the customer identifier input. The customer identifier input may be one of the following: a biometric, a fingerprint, a facial recognition, an iris recognition, a voice recognition, a gesture, or a password. Once the customer is authenticated, the cipher may be initialised by a key by the operating system. The key may be a symmetric key or a private key of an asymmetric key pair. The key is generated during registration of the customer and/or the application system for the service of authenticating contactless payment transactions offline, and it is retrieved once the customer is authenticated via the operating system.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Reineccius as modified for another known prior art element of Kadiwala would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of user authentication via facial recognition in the secondary reference for user authentication via voice prints in the primary reference. It would have been recognized by one of ordinary skill in the art that the results of the substitution would have been predictable because the manner in which a user is verified does not change the functionality of Reinecciu as modified: the invention functions the same regardless of whether the user is authenticated by either face or voice prints.
Reineccius as modified does not explicitly teach, but Hubschman teaches:
receiving an electronic signal to the vehicle for the vehicle to open or unlock a gas tank refueling cover; and unlocking, by the computing device, the gas tank refueling cover based on the electronic signal. ([0012], “According to some aspects, the executable software stored on a memory and executable on demand of the various embodiments is additionally operative with a processor of the server to receive an indication that a fuel provider has arrived at the vehicle's location and, in response to the received indication, send a signal that authorizes a locking system of the vehicle to unlock a smart fuel cap lock that can be used to prevent unwanted removal of the smart fuel cap from the vehicle's fuel tank.”)
One of ordinary skill in the art would have recognized that applying the known technique of Hubschman to the known invention of Reineccius as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle automation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving from the payment network that payment for the fuel is authorized to include an electronic signal to the vehicle for the vehicle to open a fuel cover, i.e. a charging cover, results in an improved invention because applying said technique enables automation of the charging process in response to payment authorization by not requiring a person physically open the charging cover, thus improving the overall usability of the invention.

As per claims 2, 9, 16, Reineccius teaches:
receiving, from the refueling device based on sending the identifier of the vehicle and the refueling information, information indicating at least a refueling option or a refueling price; ([0120], “Continuing onto FIG. 13C, at 1388, fueling of the vehicle 1304 ends and the fueling station 1318 indicates the end of the fueling session to the site controller 1310. At 1389, the site controller 1310 generates a fueling session report. The fueling session report may include an amount of energy provided, an amount of time during which a stall was occupied, etc. At 1390, the site controller 1310 sends the session report to the server 1310. At 1391, the server 1310 sends a progress indication indicating that the vehicle 1304 is refueled and may include one or more details from the session report.”)
As per claims 5, 12, 19, Reineccius teaches:
sending, to the payment network, a transaction account number, wherein the payment network is configured to generate a payment token that facilitates automated remote payments based on the transaction account number; ([0113], “At 1206, the enrolling agent 1204 sends information about a vehicle and payment information. The information about the vehicle may include the vehicle make and model, an identifier uniquely identifying the vehicle, and/or the like. The information about the vehicle includes information sufficient to uniquely identify the vehicle in relation to other vehicles. In one embodiment, the information about the vehicle may include identification information which will be used by the site controller 110 to uniquely identify the vehicle. In one embodiment, the vehicle identification information may be assigned to the vehicle in response to receiving the vehicle identity, model, and payment information. The payment information may include any type of payment details such as payment card information, account information, or a record of payment.”)
As per claims 21-23, Reineccius teaches:
determining, based on a charging completion notification sent by the charging station, that charging of the electric vehicle is complete, and storing, based on determining that the charging of the electric vehicle is complete, a record of an automated remote payment completed by the electric vehicle; ([0120], “Continuing onto FIG. 13C, at 1388, fueling of the vehicle 1304 ends and the fueling station 1318 indicates the end of the fueling session to the site controller 1310. At 1389, the site controller 1310 generates a fueling session report. The fueling session report may include an amount of energy provided, an amount of time during which a stall was occupied, etc. At 1390, the site controller 1310 sends the session report to the server 1310. At 1391, the server 1310 sends a progress indication indicating that the vehicle 1304 is refueled and may include one or more details from the session report.”)
Claims 4, 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20160012657 to Reineccius in view of United States Patent Application Publication No. 20170148113 to Yasko, United States Patent Application Publication No. 2014/0188730 to Murgai, United States Patent Application Publication No. 20190139029 to Kadiwala, and United States Patent Application Publication No. 2015/0352947 to Hubschman, and further in view of WIPO Patent Application No. 2013/140196 to Jetchev.
As per claims 4, 11, 18, Reineccius as modified does not explicitly teach, but Jetchev teaches:
receiving from the payment network, based on the identifier of a device, a private key and public key pair, wherein the private key and public key facilitates secure communications with the payment network; (Claim 1, “If said reload request is successfully approved by said payment provider, said payment provider generates (via said trusted third party) a unique identifier associated to said cash reload together with a signing key pair that is then transferred and saved on said security module of said personal secure device.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jetchev to the known invention of Reineccius as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such key generation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive a key pair that is used to facilitate secure communications based on a device, i.e. an electric vehicle, results in an improved invention because applying said technique ensures that communication between the user device and the payment work is secure, thus improving the overall security of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2015/0199685 to Betancourt discloses an invention for a transaction request that may be initiated and completed using a vehicle based communication system. A vehicle may include a wireless tag or transponder, and a wireless system at a service station or fuel station can detect the presence of the wireless tag in a predefined wireless service area. The wireless system can transmit location information based on the detected location of the wireless tag or vehicle to the wireless tag. A communication device may establish a communication connection or link with a wireless tag or transponder, and through the communication connection, the wireless tag can transmit the location information received from the wireless system to the communication device. The requester may use the communication device to provide or enter transaction information. The communication device can transmit the transaction information for transaction authorization, and in response to authorization of the transaction, a transaction authorization indication may be transmitted to a point of sale.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY HUANG/Primary Examiner, Art Unit 3619